DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 calls for identifying “corresponding values” within a pair of inactive time segments, and then combining active time segments with these inactive time segments “by aligning the one or more corresponding values within both of the inactive time segments”. It is unclear how this combination is to take place, as it only describes using features found within half of the time segments that are being combined but requires alignment of all of the time segments. Are the inactive segments aligned with each other and then somehow otherwise combined with the active segments? Do the active segments also include “corresponding values”? Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The claim cannot be further treated on the merits.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-14, 16, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a patient fluid status metric by filtering and transforming received pressure data and then using an equation, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the act of determining the metric does not present an improvement to technology, is not applied to effect a treatment, is not applied using a particular machine (only a generic processor and memory), does not effect a transformation, and is not applied or used in any meaningful way. The only elements associated with the abstract idea are routine computing elements which do no more than provide a technological environment for execution of the abstract idea itself (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other elements (pressure sensor, transducer) are used for the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.). The pump, which is not positively recited as being part of the claimed invention, would also be part of the data gathering components even if it were positively recited. The Examiner notes that the claimed inventions do not even call for any output of the determined metric (which, itself, would not be significantly more as it would be the mere presentation of results, an insignificant postsolution activity). As such, considered individually and as a whole, the claimed invention does not amount to significantly more than the abstract idea itself.
The majority of dependent claims also fail to provide anything significantly more, as claims 2-5 are also directed to data gathering (and to aspects of an element which is not part of the claimed system), claims 7-11, 13, 14, 18, and 19 are directed to the abstract idea itself.
The Examiner notes that claim 6 has not been rejected under 101 because it presents a practical application in the form of applying the abstract idea to effect a particular treatment for a condition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8, 10-14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle (US 2016/0073959) in view of Kim (US 2007/0232947), Kondo (US 2003/0109791), Meyer (US 2012/0172732), and Eagle’919 (US 2017/0332919).
Regarding claim 1, Eagle discloses a system for monitoring a patient using a measurement associated with a pressure (abstract) within a circulatory system of the patient while the circulatory system of the patient is connected to a pump (paragraph [0033]), comprising:
a pressure sensor including a transducer disposed adjacent to or connected to a tube in fluid connection with the circulatory system and configured to generate an electronic signal associated with the pressure while the circulatory system of the patient is connected to the pump (e.g. paragraph [0011]), where the sensor is “proximate” to an access point of the patient at a terminal end of the tube (paragraph [0011]); and
an evaluation unit (paragraph [0081]), including a computer processor communicatively connected to the pressure sensor to receive the electronic signal and a memory storing non-transitory computer-readable instructions that, when executed by the computer processor, cause the evaluation unit to: 
obtain a time-domain pressure signal comprising values of an electronic signal associated with the pressure from the transducer based upon a physical phenomenon associated with the pressure of the patient over a sample period (paragraph [0011]), wherein the sample period includes a plurality of time segments, including (i) one or more active time segments during which the pump is operating (implicit in paragraph [0033], [0082]) and (ii) one or more inactive time segments during which the pump is not operating (paragraph [0033], [0082]);
identify a first plurality of the values of the time-domain pressure signal associated with the one or more inactive time segments and a second plurality of the values of the time-domain pressure signal associated with the one or more active time segments (paragraph [0033], [0082]);
generate a filtered time-domain pressure signal based upon the first plurality of the values and excluding the second plurality of the values (paragraph [0033]);
apply a transformation to the filtered time-domain pressure signal to generate a frequency-domain pressure signal (e.g. paragraph [0041], Fourier transform);
and
determine a patient status metric for the patient based upon the adjusted frequency-domain pressure signal (paragraph [0034]), where the patient status metric is calculated by using harmonic frequencies and  heart rate (paragraphs [0086]-[0091], [0095]), where the patient status metric is used to identify a fluid status of the patient, the status being one of hypovolemia, hypervolemia, or euvolemia (paragraph [0008], [0085]).
Eagle does not explicitly recite using forward and backward slope detection of the time domain pressure signal to identify which values are associated with each category of segments; Kim teaches evaluation of a physiological signal including forward and backward slope detection of time domain signal to differentiate between different segments of a signal (paragraphs [0093]-[0096]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle and used forward and backward slope detection of the time domain signal, as taught by Kim, because Kim teaches that this signal processing technique is useful for identifying segments of a signal having differing characteristics. 
Eagle indicates that the data collected while the pump is active will contain noise or other artifacts that will influence the data, but does not explicitly call for deleting the second plurality of values which are associated with time segments when the pump is active; Kondo teaches a system for monitoring a patient’s blood pressure which includes obtaining a time-domain pressure signal (abstract) and removing segments from the system which contain artifacts (paragraphs [0077]-[0078). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle, as modified, and configured it to remove the second plurality of values, as taught by Kondo, in order to increase the accuracy of data used in patient evaluation.  
Eagle, as modified, does not call for adjusting the frequency domain pressure signal, based on a ratio between a size of the second plurality of values of the time domain pressure signal and a total sample window of values of the time domain pressure signal. Meyer teaches a pressure evaluation system which includes obtaining a time domain pressure signal (paragraph [0034]), applying a transformation to the signal to generate a frequency domain pressure signal (paragraph [0034]), and scaling the frequency domain pressure signal based on relative amounts of types of data in the signal (paragraph [0034]); Meyer is not explicit as to the adjustment or scaling being based on a ratio between a size of a plurality of excluded values and a total sample size, but one of ordinary skill in the art would find it obvious to scale the signal based on the size of the data to allow comparison of relative power of peaks between samples of different sizes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Eagle, as modified, and included adjustment of the frequency domain pressure signal based on a ratio between a size of the second plurality of values and the total sample window, as taught by Meyer, in order to ensure that the resulting patient status metric is independent of signal sample window size.
Eagle does not specifically call for the harmonics and heart rate used in the determination of the patient status metric to be at least a hart rate frequency and a harmonic frequency at a harmonic of the heart rate frequency which are in an equation, where the harmonic frequency is different from the heart rate frequency. Eagle’919 teaches determination of a patient fluid status metric from analysis of a pressure signal, the determination comprising calculating the patient fluid status metric by using at least a heart rate frequency and a harmonic frequency at a harmonic of the heart rate frequency in an equation, where the harmonic frequency is different from the heart rate frequency (paragraph [0076], [0087]), the patient fluid status metric being an indication of hypovolemia, hypervolemia, or euvolemia (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the invention of Eagle, as modified, and used a heart rate frequency and a harmonic of the heart rate frequency in the determination of the patient fluid status metric, as taught by Eagle ‘919, because Eagle teaches that the determination can include harmonics and a heart rate frequency, but does not provide specifics, and Eagle’919 provides clarification of how to use these to find a patient fluid status metric.

Regarding claim 3, Eagle further discloses that the pump is configured to operate periodically, such that the one or more active time segments and the one or more inactive time segments periodically alternate (paragraph [0033]).  
Regarding claim 4, Eagle further discloses that the tube is disposed between the patient and the pump such that a part of the pump is in fluid connection with the circulatory system of the patient via the tube (paragraph [0011]).  
Regarding claim 5, Eagle further discloses that the transducer comprises a pressure sensor disposed in fluid connection with an interior of the tube and the physical phenomenon associated with the pressure is a pressure within the interior of the tube (paragraph [0011], [0014]).  
Regarding claim 6, Eagle further discloses that the instructions further cause the evaluation unit to: determine whether the patient status metric indicates a condition of the patient is abnormal and adjust operation of the pump when the patient status metric indicates the condition of the patient is abnormal by changing a rate of flow of a fluid from the pump into the circulatory system of the patient (paragraphs [0098]-[0102]).  
Regarding claim 8, Kondo further teaches that the executable instructions that cause the evaluation unit to generate the filtered time-domain pressure signal include instructions that cause the evaluation unit to: estimate a plurality of values as substitute values for the excluded values, wherein the new plurality of values are estimated based upon non-excluded values without reference to the excluded values; and generate a filtered time-domain pressure signal by combining the non-excluded values and the new plurality of values to replace the excluded values  (paragraphs [0077], [0078]); the Examiner notes that, as modifying Eagle, the excluded values would correspond to the values when the pump is active. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle, as modified, and replaced the excluded values with estimated values, as further taught by Kondo, in order to avoid gaps in the data.  
Regarding claim 10, Eagle further discloses that the executable instructions that cause the evaluation unit to determine the patient status metric include instructions that cause the evaluation unit to: identify a plurality of frequencies associated with local maxima (peaks) of the frequency-domain pressure signal; and determine the patient status metric based at least in part upon at least one of the plurality of frequencies associated with the local maxima (paragraph [0008]).  
Regarding claim 11, Eagle further discloses that the patient status metric is a blood volume metric indicating one or more of the following: hypovolemia, hypervolemia, or euvolemia (paragraph [0008]).  
Regarding claim 12, Eagle discloses a device for monitoring a patient, comprising: a pressure sensor, including a transducer configured to monitor a physical phenomenon associated with a pressure within a circulatory system of the patient while the circulatory system of the patient is connected to a pump (paragraph [0011], [0033]), where the sensor is “proximate” to an access point of the patient at a terminal end of the tube (paragraph [0011]); and an evaluation unit (paragraph [0081]), including a computer processor communicatively connected to the pressure sensor and a memory storing non-transitory executable instructions that, when executed by the computer processor, cause the evaluation unit to: obtain a time-domain pressure signal comprising values of an electronic signal associated with the pressure received from the transducer of the pressure sensor over a sample period (paragraph [0011]), wherein the sample period includes a plurality of time segments, including (i) one or more active time segments during which the pump is operating and (ii) one or more inactive time segments during which the pump is not operating (paragraph [0033], [0082]); identify a first plurality of the values of the time-domain pressure signal associated with the one or more inactive time segments and a second plurality of the values of the time-domain pressure signal associated with the one or more active time segments (paragraphs [0033], [0082]); generate a filtered time-domain pressure signal based upon the first plurality of the values and excluding the second plurality of the values (paragraph [0033]); apply a transformation to the filtered time-domain pressure signal to generate a frequency-domain pressure signal (paragraph [0041]); and determine a patient status metric for the patient based upon the adjusted frequency-domain pressure signal (paragraph [0034]), where the patient status metric is calculated by using harmonic frequencies and  heart rate (paragraphs [0086]-[0091], [0095]), where the patient status metric is used to identify a fluid status of the patient, the status being one of hypovolemia, hypervolemia, or euvolemia (paragraph [0008], [0085]).  
Eagle does not explicitly recite using forward and backward slope detection of the time domain pressure signal to identify which values are associated with each category of segments; Kim teaches evaluation of a physiological signal including forward and backward slope detection of time domain signal to differentiate between different segments of a signal (paragraphs [0093]-[0096]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle and used forward and backward slope detection of the time domain signal, as taught by Kim, because Kim teaches that this signal processing technique is useful for identifying segments of a signal having differing characteristics. 
Eagle indicates that the data collected while the pump is active will contain noise or other artifacts that will influence the data, but does not explicitly call for deleting the second plurality of values which are associated with time segments when the pump is active; Kondo teaches a system for monitoring a patient’s blood pressure which includes obtaining a time-domain pressure signal (abstract) and removing segments from the system which contain artifacts (paragraphs [0077]-[0078). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle, as modified, and configured it to remove the second plurality of values, as taught by Kondo, in order to increase the accuracy of data used in patient evaluation.  
Eagle, as modified, does not call for adjusting the frequency domain pressure signal, based on a ratio between a size of the second plurality of values of the time domain pressure signal and a total sample window of values of the time domain pressure signal. Meyer teaches a pressure evaluation system which includes obtaining a time domain pressure signal (paragraph [0034]), applying a transformation to the signal to generate a frequency domain pressure signal (paragraph [0034]), and scaling the frequency domain pressure signal based on relative amounts of types of data in the signal (paragraph [0034]); Meyer is not explicit as to the adjustment or scaling being based on a ratio between a size of a plurality of excluded values and a total sample size, but one of ordinary skill in the art would find it obvious to scale the signal based on the size of the data to allow comparison of relative power of peaks between samples of different sizes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Eagle, as modified, and included adjustment of the frequency domain pressure signal based on a ratio between a size of the second plurality of values and the total sample window, as taught by Meyer, in order to ensure that the resulting patient status metric is independent of signal sample window size.
Eagle does not specifically call for the harmonics and heart rate used in the determination of the patient status metric to be at least a heart rate frequency and a harmonic frequency at a harmonic of the heart rate frequency which are in an equation, where the harmonic frequency is different from the heart rate frequency. Eagle’919 teaches determination of a patient fluid status metric from analysis of a pressure signal, the determination comprising calculating the patient fluid status metric by using at least a heart rate frequency and a harmonic frequency at a harmonic of the heart rate frequency in an equation, where the harmonic frequency is different from the heart rate frequency (paragraph [0076], [0087]), the patient fluid status metric being an indication of hypovolemia, hypervolemia, or euvolemia (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the invention of Eagle, as modified, and used a heart rate frequency and a harmonic of the heart rate frequency in the determination of the patient fluid status metric, as taught by Eagle ‘919, because Eagle teaches that the determination can include harmonics and a heart rate frequency, but does not provide specifics, and Eagle’919 provides clarification of how to use these to find a patient fluid status metric.

Regarding claim 13, as the filtered time series includes the first plurality of values from the time-domain pressure signal (a first time series of discrete values), the filtered time-domain pressure signal inherently comprises a second time series of discrete values which contains at least one segment of a sequential plurality of values within the second time series that are equivalent to a corresponding segment of a sequential plurality of corresponding values within the first time series (the first plurality of values).  
Regarding claim 14, Kondo further teaches that the executable instructions that cause the evaluation unit to generate the filtered time-domain pressure signal include instructions that cause the evaluation unit to: estimate a plurality of values as substitute values for the excluded values, wherein the new plurality of values are estimated based upon non-excluded values without reference to the excluded values; and generate a filtered time-domain pressure signal by combining the non-excluded values and the new plurality of values to replace the excluded values  (paragraphs [0077], [0078]); the Examiner notes that, as modifying Eagle, the excluded values would correspond to the values when the pump is active. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle, as modified, and replaced the excluded values with estimated values, as further taught by Kondo, in order to avoid gaps in the data.  
Regarding claim 16, Eagle discloses a method of monitoring a patient using a measurement associated with a pressure within a circulatory system of the patient while the circulatory system of the patient is connected to a pump (paragraph [0011]) where the sensor is “proximate” to an access point of the patient at a terminal end of the tube (paragraph [0011]), comprising: monitoring, by a transducer, a physical phenomenon associated with the pressure of the patient over a sample period (paragraph [0033]), wherein the sample period includes a plurality of time segments, including (i) one or more active time segments during which the pump is operating and (ii) one or more inactive time segments during which the pump is not operating (paragraphs [0033], [0082]); - 56 -3712044.05543obtaining, by a processor of an evaluation unit (paragraph [0081]), a time-domain pressure signal comprising values of an electronic signal associated with the pressure from the transducer based upon the monitored physical phenomenon over the sample period (paragraph [0011]); identifying, by the processor of the evaluation unit, a first plurality of the values of the time-domain pressure signal associated with the one or more inactive time segments and a second plurality of the values of the time-domain pressure signal associated with the one or more active time segments (paragraphs [0033], [0081]); generating, by the processor of the evaluation unit, a filtered time-domain pressure signal based upon the first plurality of the values and excluding the second plurality of the values (paragraph [0033]); applying, by the processor of the evaluation unit, a transformation to the filtered time- domain pressure signal to generate a frequency-domain pressure signal (paragraph [0035]); and determining, by the processor of the evaluation unit, a patient status metric for the patient based upon the adjusted frequency-domain pressure signal (paragraph [0034]) , where the patient status metric is calculated by using harmonic frequencies and  heart rate (paragraphs [0086]-[0091], [0095]), where the patient status metric is used to identify a fluid status of the patient, the status being one of hypovolemia, hypervolemia, or euvolemia (paragraph [0008], [0085])..  
Eagle does not explicitly recite using forward and backward slope detection of the time domain pressure signal to identify which values are associated with each category of segments; Kim teaches evaluation of a physiological signal including forward and backward slope detection of time domain signal to differentiate between different segments of a signal (paragraphs [0093]-[0096]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Eagle and used forward and backward slope detection of the time domain signal, as taught by Kim, because Kim teaches that this signal processing technique is useful for identifying segments of a signal having differing characteristics. 
Eagle indicates that the data collected while the pump is active will contain noise or other artifacts that will influence the data, but does not explicitly call for deleting the second plurality of values which are associated with time segments when the pump is active; Kondo monitoring a patient’s blood pressure by obtaining a time-domain pressure signal (abstract) and removing segments from the system which contain artifacts (paragraphs [0077]-[0078). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Eagle, as modified, and configured it to remove the second plurality of values, as taught by Kondo, in order to increase the accuracy of data used in patient evaluation.  
Eagle, as modified, does not call for adjusting the frequency domain pressure signal, based on a ratio between a size of the second plurality of values of the time domain pressure signal and a total sample window of values of the time domain pressure signal. Meyer teaches a pressure method system which includes obtaining a time domain pressure signal (paragraph [0034]), applying a transformation to the signal to generate a frequency domain pressure signal (paragraph [0034]), and scaling the frequency domain pressure signal based on relative amounts of types of data in the signal (paragraph [0034]); Meyer is not explicit as to the adjustment or scaling being based on a ratio between a size of a plurality of excluded values and a total sample size, but one of ordinary skill in the art would find it obvious to scale the signal based on the size of the data to allow comparison of relative power of peaks between samples of different sizes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Eagle, as modified, and included adjustment of the frequency domain pressure signal based on a ratio between a size of the second plurality of values and the total sample window, as taught by Meyer, in order to ensure that the resulting patient status metric is independent of signal sample window size.
Eagle does not specifically call for the harmonics and heart rate used in the determination of the patient status metric to be at least a heart rate frequency and a harmonic frequency at a harmonic of the heart rate frequency which are in an equation, where the harmonic frequency is different from the heart rate frequency. Eagle’919 teaches determination of a patient fluid status metric from analysis of a pressure signal, the determination comprising calculating the patient fluid status metric by using at least a heart rate frequency and a harmonic frequency at a harmonic of the heart rate frequency in an equation, where the harmonic frequency is different from the heart rate frequency (paragraph [0076], [0087]), the patient fluid status metric being an indication of hypovolemia, hypervolemia, or euvolemia (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the invention of Eagle, as modified, and used a heart rate frequency and a harmonic of the heart rate frequency in the determination of the patient fluid status metric, as taught by Eagle ‘919, because Eagle teaches that the determination can include harmonics and a heart rate frequency, but does not provide specifics, and Eagle’919 provides clarification of how to use these to find a patient fluid status metric.

Regarding claim 18, Kondo further teaches that generating the filtered time-domain pressure signal includes estimating a plurality of values as substitute values for the excluded values, wherein the new plurality of values are estimated based upon non-excluded values without reference to the excluded values; and generating a filtered time-domain pressure signal by combining the non-excluded values and the new plurality of values to replace the excluded values  (paragraphs [0077], [0078]); the Examiner notes that, as modifying Eagle, the excluded values would correspond to the values when the pump is active. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Eagle, as modified, and replaced the excluded values with estimated values, as further taught by Kondo, in order to avoid gaps in the data.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle, as modified and applied above, and further in view of Holmer (US 2016/0206804).
Eagle does not specify the type of pump used to perform the intravenous pumping; Holmer teaches the use of a peristaltic pump to pump fluids into a patient while also allowing measurement of pressures (abstract; paragraph [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Eagle, as modified, using a peristaltic IV pump, as taught by Holmer, because peristaltic pumps are routinely used for the pumping tasks disclosed by Eagle.


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle, as modified and applied above, and further in view of Sternby (US 2015/0306293).
Regarding claims 9 and 19, Kondo does not specify how the third plurality of values are estimated; Sternby teaches estimating a set of values by performing a regression analysis (paragraph [0023]). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have configured Eagle, as modified, to use regression analysis to estimate the values, as taught by Sternby, as it would be no more than the simple substitution of one known element for another to obtain the predictable result of estimating a plurality of values.

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant argues that the identified abstract idea, calling for manipulation and adjustment of data, is “not a mental process whatsoever” without providing any support for this general allegation; as such, it is entirely unpersuasive.
Applicant then asserts that the remaining features have been “dismissed”; this is not the case. All have been clearly addressed in the rejections presented in the previous Office Action and above. Applicant appears to misunderstand how additional elements are evaluated. As is clearly set forth, these have not been “dismissed”, but rather are merely not anything significantly more than the abstract idea itself. The Examiner notes that generally calling for a sensor to be “proximate” an end of a tube does not provide any specificity to the sensor itself, nor does its location appear to provide any impact on the sensing performed, rendering it still a wholly generic and conventional sensor used for insignificant and extrasolution data gathering.
Applicant then alleges that the “particular configuration” of a sensor being located so it can sense the parameter of interest provides a practical application of the abstract idea; nothing about this configuration is specific, nor is it unconventional or even “particular”. 
Applicant concludes by alleging that limitations such as “a pressure sensor including a transducer” are recited with “particular specificity”. None of “pressure sensor”, “transducer”, “disposed adjacent or connected”, “tube”, or “fluid” are particular or specific, nor are they doing anything more than performing the insignificant extrasolution activity of data gathering.
Applicant continues the remarks on 101 by arguing that the claims “are not directed to an abstract idea such as a mathematical concept”; as is not even part of the pending rejection, this is entirely unpersuasive. The conclusory statement that the determination of a fluid status itself is a practical application of the determination of a fluid status is entirely spurious, as Applicant has not and cannot show that this “result” itself is an improvement to technology, an application of a treatment, a particular machine, or any other example of a practical application beyond generally alleging it meets all or any of these categories as “a practical application”. 
Applicant’s attention is again drawn to claim 6, which is still not rejected under 101; incorporation of these limitations into each independent claim would resolve all the outstanding 101 issues.

Applicant’s arguments with respect to the art rejections of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See above, where Eagle’919 teaches use of a heart rate frequency and a harmonic of a heart rate frequency for fluid status metric determination.

The Examiner also notes that Applicant did not address any of the 112 rejections of claims which were not cancelled; as noted above, the amendments to claim 7 merely raised new issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791